DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This office action is responsive to claims filed on 08/23/2020.  Claims 1-17 are pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitations "the optical path", “the main optical beam”, “the center” and “the display surface” in lines 1 and 2.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (U.S. 2018/0067290) in view of Griffin (U.S. 2018/0143427).
Regarding claim 1, Takahashi teaches: A virtual image display apparatus (mounted on eyeglasses G in Fig. 18) comprising: 
a display element (image display apparatus D in Fig. 18); 
a projection lens (lighting lens L in Fig. 15) configured to converge image light emitted from the display element (Fig. 15; [0086]… “An aperture stop S having a circular aperture is located underneath and near the entrance surface 11 of the prism optical system 1, and an imaging device such as CCD is located in opposition to the exit surface 15 so that light incident on the prism from its entrance surface 11a after passing through the aperture stop S is internally reflected off at least three times, exiting out of the exit surface 15, and arriving at the imaging device for convergence”); 
a prism (prism optical system 1 in Fig. 15) configured to cause the image light emitted from the projection lens (lighting lens L in Fig. 15) to enter an incident surface thereof while refracting the image light and totally reflect the image light by an internal reflecting surface thereof and ([0058]… “A single decentered prism used in the embodiment here is at least made up of an entrance surface 11a through which light enters the prism, an entrance-side reflecting surface 12 where a light beam incident through that entrance surface 11a is internally reflected off, intermediate reflecting surfaces 11b, 11c and 13 where the light beam reflected off the entrance-side reflecting surface 12 is internally reflected off, an exit-side reflecting surface 14 where the light beam reflected off the intermediate reflecting surfaces 11b, 11c and 13 is internally reflected off, and an exit-side surface 15 out of which the light beam reflected off the exit-side reflecting surface 14 exits, and at least two of these optical surfaces are configured in such a rotationally asymmetric curved surface shape as to impart an optical power to a light beam and have correction of decentration aberration so that just only aberrations at the center but also off-axis aberrations can be well corrected. Note here that the entrance surface 11a and the intermediate surfaces 11b, 11c and 13 may be the same or, alternatively, the entrance-side surface 12, exit-side reflecting surface 14 and intermediate reflecting surfaces 11b, 11c and 13 may be the same”; [0071]… “the internal reflection is preferably total reflection having an angle of incidence greater than the critical angle”); and 
an off-axis system (see Fig. 15; [0040]… “This prism optical system 1 also makes it possible to take or project an image that is well corrected for aberrations inclusive of off-axis ones, has a high resolving power as far as the periphery of a screen involved, and is less distorted”).
Takahashi  does not explicitly teach: a see-through mirror configured to reflect the image light emitted from the prism toward a pupil position, wherein the projection lens, the prism, and the see-through mirror are arranged to form an off-axis system, and at an off-axis 
However, Griffin teaches: a see-through mirror configured to reflect the image light emitted from the prism toward a pupil position (primary reflecting optic 1 in Fig. 1), wherein the projection lens, the prism, and the see-through mirror are arranged to form an off-axis system (see Figs 1-3), and at an off-axis surface of the off-axis system, an intermediate pupil is arranged between the projection lens and the internal reflecting surface ([0060]… “Typically the pupil of the overall system is the entrance pupil 6 of the viewing optics. In the case of a visual system, this is the pupil of the eye. The optical system images this pupil plane to an approximate intermediate pupil located in the vicinity of surface groups 18-20”), with the intermediate pupil 63 being arranged to be farther to the incident surface side of the prism than to the projection lens and the internal reflecting surface, and an intermediate image is formed between the prism and the see-through mirror (see intermediate image 3 in Figs. 1 to 3), with the intermediate image being formed by image formation by the image light (see Figs. 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Takahashi to incorporate the teaching of Griffin to configure a see-through mirror to reflect the image light emitted from the prism toward a pupil position, wherein the projection lens, the prism, and the see-through mirror are arranged to form an off-axis system, and at an off-axis surface of the off-axis system, an [0019]).

Regarding claim 2, the combination of Takahashi and Griffin teaches the invention of claim 1 as discussed above. Griffin further teaches: wherein at the off-axis surface, an optical path from the projection lens to the internal reflecting surface, an optical path from the internal reflecting surface to the see-through mirror, and an optical path from the see-through mirror to the pupil position are arranged to be folded twice to have a Z-like shape (see Fig. 8C ).

Regarding claim 3, the combination of Takahashi and Griffin teaches the invention of claim 1 as discussed above. Takahashi further teaches: wherein the projection lens includes a free curved surface as an optical surface ([0061]… “In general, a lens system composed of a spherical lens alone is designed such that spherical aberrations produced at the spherical surfaces are mutually corrected with aberrations such as coma and field curvature at some surfaces thereby reducing those aberrations as a whole”).

see the lighting lens L in Fig. 15).

Regarding claim 5, the combination of Takahashi and Griffin teaches the invention of claim 3 as discussed above. Takahashi does not explicitly teach: wherein in the optical path of the main optical beam from the center of the display surface, a distance between the see-through mirror and the prism is equal to or less than a distance between the see-through mirror and the pupil position.
However, Griffin, as shown in Figs. 1 and 3b, teaches distance between the see-through mirror and the prism is about equal. Furthermore, Griffin teaches “The primary reflecting optic 1 may be an embedded grating, a non-embedded segmented Fresnel reflector or a conventional aspheric mirror with a continuous surface. The function of this surface is to provide a displayed virtual image 2 at some convenient distance in front of the viewing optics 4 by reflecting and magnifying the off-axis intermediate image 3. The form of the reflector is designed to achieve the chosen virtual image distance while ensuring that the ray bundle from the image projection optics 7 remains compact through appropriate selection of the intermediate image position and consequently the size of the intermediate image and the divergence of the rays at the intermediate image location. Maintaining a compact ray bundle allows the size of the image projection optics to be minimised.” ([0048]).
[0019]).

Regarding claim 6, the combination of Takahashi and Griffin teaches the invention of claim 1 as discussed above. Griffin further teaches: wherein65 the see-through mirror has a shape in which an original point in a curved surface expression is shifted to the projection lens side from an effective area of the see-through mirror ([0041] The primary reflecting optic 1 creates a virtual image 2 of an intermediate image 3 by providing suitable optical power and tilt. The virtual image is selected to be positioned at a suitable distance and angle in front of the viewing optics 4. Typically the viewing optic is a human eye, and the virtual image is selected to be at a distance between 0.5 m and infinity from the eye. Virtual image distances shorter than 0.5 m, or negative distances may be selected where the display is designed to also correct for a short-sighted or long-sighted viewer. The angular location of the virtual image may be straight ahead, or it may be designed to be oriented away from the straight ahead position which is particularly advantageous when the displayed information should not distract from the normal view through a transparent display).

Regarding claim 7, the combination of Takahashi and Griffin teaches the invention of claim 1 as discussed above. The combination of Takahashi and Griffin, as modified above, further teaches: wherein an image displayed at the display element has a distortion that cancels a distortion formed by the projection lens, the prism, and the see-through mirror (Takahashi, [0040]… “This prism optical system 1 also makes it possible to take or project an image that is well corrected for aberrations inclusive of off-axis ones, has a high resolving power as far as the periphery of a screen involved, and is less distorted”).

Regarding claim 8, the combination of Takahashi and Griffin teaches the invention of claim 1 as discussed above. Griffin further teaches: wherein the see-through mirror includes a front reflecting surface that is transmissive ([0012]… “By additionally making the reflector partially transmissive, this allows the transmitted portion of the light to be undeviated so that the view through the embedding optic is substantially unaffected. Such an approach allows the implementation of HMDs and HUDs with beam combiners embedded within arbitrarily shaped transparent components such as spectacle lenses, helmet visors and windscreens.”).

Regarding claim 9, the combination of Takahashi and Griffin teaches the invention of claim 1 as discussed above. Griffin further teaches: wherein66 the intermediate image is formed closer to the prism than to the see-through mirror (see the intermediate image 3 in Fig. 1).

see Fig. 15).

Regarding claim 11, the combination of Takahashi and Griffin teaches the invention of claim 10 as discussed above. Takahashi further teaches: wherein a direction orthogonal to the off-axis surface corresponds to a lateral direction in which eyes are aligned, and the prism has a lateral width in the lateral direction, the lateral width being larger than a vertical width in a vertical direction orthogonal to the lateral direction (see Figs. 15 and 16).

Regarding claim 16, the combination of Takahashi and Griffin teaches the invention of claim 1 as discussed above. Takahashi further teaches: wherein69 a pupil size at the pupil position is larger in the lateral direction orthogonal to the off-axis surface than in the vertical direction orthogonal to the lateral direction (see pupil E of the viewer in Fig. 16).

Regarding claim 17, Takahashi teaches: A light-guiding device comprising: 
a projection lens (lighting lens L in Fig. 15) configured to converge image light emitted from a display element (Fig. 15; [0086]… “An aperture stop S having a circular aperture is located underneath and near the entrance surface 11 of the prism optical system 1, and an imaging device such as CCD is located in opposition to the exit surface 15 so that light incident on the prism from its entrance surface 11a after passing through the aperture stop S is internally reflected off at least three times, exiting out of the exit surface 15, and arriving at the imaging device for convergence”); 
a prism (prism optical system 1 in Fig. 15) configured to cause the image light emitted from the projection lens (lighting lens L in Fig. 15) to enter an incident surface thereof while refracting the image light and totally reflect the image light by an internal reflecting surface thereof and moreover emit the image light from an emission surface thereof while refracting the image light ([0058]… “A single decentered prism used in the embodiment here is at least made up of an entrance surface 11a through which light enters the prism, an entrance-side reflecting surface 12 where a light beam incident through that entrance surface 11a is internally reflected off, intermediate reflecting surfaces 11b, 11c and 13 where the light beam reflected off the entrance-side reflecting surface 12 is internally reflected off, an exit-side reflecting surface 14 where the light beam reflected off the intermediate reflecting surfaces 11b, 11c and 13 is internally reflected off, and an exit-side surface 15 out of which the light beam reflected off the exit-side reflecting surface 14 exits, and at least two of these optical surfaces are configured in such a rotationally asymmetric curved surface shape as to impart an optical power to a light beam and have correction of decentration aberration so that just only aberrations at the center but also off-axis aberrations can be well corrected. Note here that the entrance surface 11a and the intermediate surfaces 11b, 11c and 13 may be the same or, alternatively, the entrance-side surface 12, exit-side reflecting surface 14 and intermediate reflecting surfaces 11b, 11c and 13 may be the same”; [0071]… “the internal reflection is preferably total reflection having an angle of incidence greater than the critical angle”); and 
see Fig. 15; [0040]… “This prism optical system 1 also makes it possible to take or project an image that is well corrected for aberrations inclusive of off-axis ones, has a high resolving power as far as the periphery of a screen involved, and is less distorted”).
Takahashi  does not explicitly teach: a see-through mirror configured to reflect the image light emitted from the prism toward a pupil position, wherein the projection lens, the prism, and the see-through mirror are arranged to form an off-axis system, and at an off-axis surface of the off-axis system, an intermediate pupil is arranged between the projection lens and the internal reflecting surface, with the intermediate pupil 63 being arranged to be farther to the incident surface side of the prism than to the projection lens and the internal reflecting surface, and an intermediate image is formed between the prism and the see-through mirror, with the intermediate image being formed by image formation by the image light.
However, Griffin teaches: a see-through mirror configured to reflect the image light emitted from the prism toward a pupil position (primary reflecting optic 1 in Fig. 1), wherein the projection lens, the prism, and the see-through mirror are arranged to form an off-axis system (see Figs 1-3), and at an off-axis surface of the off-axis system, an intermediate pupil is arranged between the projection lens and the internal reflecting surface ([0060]… “Typically the pupil of the overall system is the entrance pupil 6 of the viewing optics. In the case of a visual system, this is the pupil of the eye. The optical system images this pupil plane to an approximate intermediate pupil located in the vicinity of surface groups 18-20”), with the intermediate pupil 63 being arranged to be farther to the incident surface side of the prism than to the projection lens and the internal reflecting surface, and an intermediate image is formed see intermediate image 3 in Figs. 1 to 3), with the intermediate image being formed by image formation by the image light (see Figs. 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Takahashi to incorporate the teaching of Griffin to configure a see-through mirror to reflect the image light emitted from the prism toward a pupil position, wherein the projection lens, the prism, and the see-through mirror are arranged to form an off-axis system, and at an off-axis surface of the off-axis system, an intermediate pupil is arranged between the projection lens and the internal reflecting surface, with the intermediate pupil 63 being arranged to be farther to the incident surface side of the prism than to the projection lens and the internal reflecting surface, and an intermediate image is formed between the prism and the see-through mirror, with the intermediate image being formed by image formation by the image light. The motivation of combining these analogous arts is to provide a simple system of lenses and optical surfaces that correct most of the aberrations with a minimal number and cost of components, and optionally maintaining bilateral symmetry of the underlying design ([0019]).

Claim Rejections - 35 USC § 103
Claim 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (U.S. 2018/0067290) in view of Griffin (U.S. 2018/0143427) as applied to claim 1 above and further in view of Komatsu (U.S. 2013/0222896).
Regarding claim 12, the combination of Takahashi and Griffin teaches the invention of claim 10 as discussed above. The combination of Takahashi and Griffin does not explicitly teach: 
However, Komatsu teaches wherein the projection lens (projection lens 30 in Fig. 3A) is arranged to be interposed between the prism (prism 10 in Fig. 3A) and the display element (display device 80 in Fig. 3A) in the lateral direction orthogonal to the off-axis surface and in a front surface direction orthogonal to the vertical direction orthogonal to the lateral direction (see Fig. 3A).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of the combination of Takahashi and Griffin to incorporate the teaching of Komatsu to configure the projection lens to be arranged to be interposed between the prism and the display element in the lateral direction orthogonal to the off-axis surface and in a front surface direction orthogonal to the vertical direction orthogonal to the lateral direction. The motivation of combining these analogous arts is to provide a virtual image display apparatus that has a see-through function of displaying external light and image light in an overlapping manner, having a wide viewing angle, high performance, a small size and a lightweight ([0013]).

Regarding claim 13, the combination of Takahashi and Griffin teaches the invention of claim 10 as discussed above. The combination of Takahashi and Griffin does not explicitly teach: wherein with the pupil position serving as a reference, a position of a light beam passing through an uppermost side in the vertical direction is 30mm or less with respect to the vertical 
However, Komatsu teaches: “That is, a horizontal viewing angle is 20.1degree, a vertical viewing angle is 11.4 degree, the size of a display area of the image display element is 9.22 mm.times.5.18 mm, a pupil diameter is 5 mm, and a focal distance is about 26 mm” ([0123]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of the combination of Takahashi and Griffin to incorporate the teaching of Komatsu to configure the pupil position serving as a reference, a position of a light beam passing through an uppermost side in the vertical direction is 30mm or less with respect to the vertical direction in parallel with the off-axis surface and parallel with a pupil surface of the pupil position. The motivation of combining these analogous arts is to provide a virtual image display apparatus that has a see-through function of displaying external light and image light in an overlapping manner, having a wide viewing angle, high performance, a small size and a lightweight ([0013]).

Regarding claim 14, the combination of Takahashi and Griffin teaches the invention of claim 1 as discussed above. The combination of Takahashi and Griffin does not explicitly teach: wherein68 with the pupil position serving as a reference, a position of all light beams from the see-through mirror to the display element is 13mm or more with respect to a front direction in parallel with the off-axis surface and intersecting the pupil surface of the pupil position.
[0123]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of the combination of Takahashi and Griffin to incorporate the teaching of Komatsu to configure the pupil position serving as a reference, a position of all light beams from the see-through mirror to the display element is 13mm or more with respect to a front direction in parallel with the off-axis surface and intersecting the pupil surface of the pupil position. The motivation of combining these analogous arts is to provide a virtual image display apparatus that has a see-through function of displaying external light and image light in an overlapping manner, having a wide viewing angle, high performance, a small size and a lightweight ([0013]).

Regarding claim 15, the combination of Takahashi and Griffin teaches the invention of claim 1 as discussed above. The combination of Takahashi and Griffin does not explicitly teach: wherein with the pupil position serving as a reference, a position of all light beams from the see-through mirror to the display element is 40mm or less with respect to the front direction in parallel with the off-axis surface and intersecting the pupil surface of the pupil position.
However, Komatsu teaches: “That is, a horizontal viewing angle is 20.1degree, a vertical viewing angle is 11.4 degree, the size of a display area of the image display element is 9.22 mm.times.5.18 mm, a pupil diameter is 5 mm, and a focal distance is about 26 mm” ([0123]).
[0013]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334. The examiner can normally be reached Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEBEDE T TESHOME/Examiner, Art Unit 2622                                                                                                                                                                                                        


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622